Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1-12 are allowed.

The following is an examiner’s statement of reasons for allowance:

Benson et al. (US 2005/0135236 A1) discloses an AP periodically checks connection with a network, and when determined that the connection has been lost, an indication of this loss of connection is made available to all wireless stations connected to the AP, wherein the indication given to the wireless stations is in the form of an SSID change. When the AP detects the loss of network connection, it automatically changes its SSID from a primary SSID to an alternative SSID. The wireless stations receive the alternative SSID and, since they are configured to connect to the primary SSID, immediately and automatically begin to search for another AP in the system that is using the primary SSID, and then connect to AP having the strongest signal (Abstract).

Gunasekara et al. (US 2017/0208632 A1) discloses “a wireless network of access points comprises so-called “parent access points” (PAPs), “child access points” (CAPs), and “transit access points” (TAPs). Each PAP operates as a service gateway and provides a wireless coverage 

Dattagupta et al. (US 2012/0317619 A1) discloses a setup virtual access point provides an additional access point to connect to the wireless network when network credentials for the user virtual access point, such as a service set identifier (SSID) or a password, are changed by a user. When a client device cannot find the user virtual access point based on a stored SSID or password, the client device may be configured to automatically reconnect to the setup virtual access point to request a new SSID and network credentials for the user virtual access point (Abstract).

Prior arts of record disclose system and method to enable a client device to connect to network when network configuration (SSID or password) has been changed.

Regarding claim 1, prior arts of record fail to disclose “sending, via the first wireless communication connection, a first message from the electronic device to the client device, the 

Regarding claim 8, prior arts of record fail to disclose “the electronic device is configured to send a first message to the client device via the first wireless communication connection, the first message including the backup SSID/passphrase when the client device connects to the electronic device with the first primary SSID/passphrase successfully” and “the electronic device is configured to replace the first primary SSID/passphrase of the electronic device to a second primary SSID/passphrase; the client device is configured to retrieve the backup SSID/passphrase and establish a second wireless communication connection between the client device and the electronic device with the backup SSID/passphrase when the first wireless communication connection is lost; the electronic device is configured to send a second message to the client device via the second wireless communication connection, the second message including the second primary SSID/passphrase when the client device connects to the electronic device with the backup SSID/passphrase successfully”, in combination with other claimed limitations.
Dependent claims 2-7 and 9-12 are allowable based on their dependency on independent claims 1 and 8, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAI whose telephone number is (571)270-1208. The examiner can normally be reached Monday - Thursday, 10:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/DANIEL LAI/Primary Examiner, Art Unit 2645